Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3 and amendment of claims 5-14 to ultimately depend from claim 1 so that they are now also part of the elected claim group, cancellation of claim 4 and withdrawal of claim 15, in the reply filed on 8/31/21 is acknowledged.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julia Church Dierker on 9/27/21.
	Application is changed as follows:
Claim 10, lines 2-3, change "that is selected from selected from methoxymethyl ether” to – that is selected from methoxymethyl ether –.

Cancel claim 15.

Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Hewlett Packard Dev. Co. (WO 2017065796, already of record), Ikuta et al (US 2013/0136924, already of record), Hewlett Packard Dev. Co. (WO 2016068899, already of record), M&G Polimeri Italia Spa (WO 2007042230, already of record) and Intezyne Technologies Inc. (EP 2660255, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  applying a layer of build material onto a print platform, wherein the build material comprises particles of a polymer comprising polymer chains having at least one reactive group that is protected with a protecting group, and printing a de-protecting agent at selected locations on the layer of build material.  In particular regarding Ikuta et al, they do not teach printing a de-protecting agent at selected locations on the layer of build material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743